Citation Nr: 0013442	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 29, 1997, 
for the award of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Portland Regional 
Office (RO) January 1998 rating decision which granted 
service connection for a left knee disability, and assigned 
it a 10 percent disability evaluation, effective April 29, 
1997.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left knee 
disability was previously and finally denied by a rating 
decision in October 1991.

2.  The veteran's application to reopen his claim of service 
connection for a left knee disability was received on April 
29, 1997.

3.  In June 1998, the RO granted service connection for the 
veteran's left knee disability, and assigned a 10 percent 
disability evaluation effective from April 29, 1997, the date 
that his reopened claim was received.


CONCLUSION OF LAW

An effective date earlier than April 29, 1997, for the grant 
of service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria:  Following notification of an initial review 
and determination by the RO, a notice of disagreement must be 
filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a), 20.200, 20.201, 20.302.  A 
substantive appeal must be filed within 60 days of the 
mailing of the statement of the case, or within the remainder 
of the one year period from the date of the mailing of 
notification of the determination being appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision of the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose, whichever is later, if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. 5110 (b)(1); 38 C.F.R. 3.400(b)(2)(i).

If the award of VA benefits has been granted based on new and 
material evidence (other than service department records) 
that was received within the appeal period or prior to an 
appellate decision, the effective date will be assigned as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1999).  However, if the new and material 
evidence was received after the final disallowance (i.e., in 
the case of re-opened claims) the effective date will be the 
date of receipt of the new claim or the date when the 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1999).

In addition to the above, the applicable VA statutory and 
regulatory provisions require that a specific claim in the 
form prescribed by the Secretary be filed in order for 
benefits to be paid or furnished to any individual.  See 
38 U.S.C.A. § 5101(a) (West 1991), and 38 C.F.R. § 3.151(a) 
(1999); see also, Wells v. Principi, 3 Vet. App. 307, 308 
(1992).  An informal claim can also be accepted by VA in the 
form of any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as next friend of a claimant who is not sui juris.  
Such informal claim must, however, identify the benefit 
sought.  See 38 C.F.R. § 3.155(a) (1999).

Additionally, a report of VA medical examination or 
hospitalization may also be accepted as an informal claim, as 
long as a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree and as long as such report relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  See 38 C.F.R. § 3.157(a) and (b) (1999).

Factual Background:  The veteran's service medical records 
show that he was assessed as having an unstable left knee in 
March 1987.  In October 1990, he was afforded a Medical Board 
Evaluation.  At that time, he reported that his left knee was 
acting up.  A clinical evaluation of his left knee revealed a 
well healed scar from a bicycle accident on the medial aspect 
of the tibia.  He was afforded another Medical Board 
Evaluation in February 1991.  At that time, he reported that 
he experienced continuing pain in his left knee.  He was 
diagnosed as having mild chondromalacia of the left patella.

The veteran was released from military service in May 1991.  
His initial application for compensation was received in July 
1991.  At that time, he requested service connection for a 
bilateral knee disability.

The veteran was afforded a general medical examination for 
disability evaluation purposes in September 1991.  The 
examination report shows that the veteran reported a history 
of bilateral knee injuries in 1987 with hyperextension of the 
knees.  Physical examination of the veteran's left knee 
revealed some mild tenderness, greater than the right knee.  
The impression was bilateral knee injuries.  The veteran was 
to be seen for orthopedic evaluation.

A second VA examination in September 1991 noted complaints of 
left knee ache.  Physical examination revealed that some 
minimal crepitus of both knees throughout a full range of 
motion from 0 to 130 degrees.  Lachman's test was solid on 
the left.  Patellar grind test was negative.  McMurray test 
was negative.  There was no evidence of ligamentus laxity.  
The patella was not painful to excusrsion. There was no 
palpable effusion or increase in warmth or erythema.  X-ray 
examination of his left knee revealed a benign sclerotic 
density within the femoral shaft.  The assessment was as 
follows:  "Probable chondromalacia type symptoms from 
altered mechanics status post right ACL reconstruction.  At 
this time I feel that this is minimally, if at all, disabling 
for this patient and I had  no objective findings on physical 
exam."

In October 1991, the RO denied the veteran's claim of service 
connection for a left knee disability on the grounds that 
this condition was not found during the VA examination.  The 
RO notified the veteran of this decision and his appeal 
rights by a letter dated October 31, 1991.  The veteran then 
filed a notice of disagreement in November 1991, and the RO 
issued a statement of the case in December 1991.  Later that 
month, the veteran submitted a statement in support of claim 
wherein he referenced enclosed copies of his step daughter's 
birth certificates and his July 1991 application for 
compensation.  The RO did not construe these documents to be 
a substantive appeal of the October 1991 denial of the claim 
of service connection for a left knee disability.  As such, 
because the veteran did not file a substantive appeal within 
the one year period from the date that the RO mailed him 
notification of its October 1991 decision, as required by 
applicable law and regulations, such decision became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

The next piece of correspondence of any kind from the veteran 
was received by the RO on April 29, 1997.  At that time, the 
veteran submitted a statement in support of claim wherein he 
reported that his left knee had been causing him problems.  
This statement in support of claim was construed by the RO as 
an application to reopen his previously denied claim of 
service connection for a left knee disability.

The veteran was afforded a VA examination in June 1997.  At 
that time, he was diagnosed as having patellofemoral pain 
syndrome of the left knee.

On VA medical examination in July 1997, the veteran was 
diagnosed s having left knee pain.

On VA peripheral arterial examination in August 1997, it was 
noted that the veteran experienced intermittent claudication 
in his left knee.

As reported earlier, by a January 1998 rating decision, the 
RO granted service connection for patellofemoral pain 
syndrome, left knee, and assigned this disability a 10 
percent evaluation effective April 29, 1997.

In February 1998, the veteran submitted a notice of 
disagreement wherein he contended that the effective date for 
the grant of service connection for his left knee disability 
should be 1991, the date that the original claim for such was 
received.

In his substantive appeal of December 1998, the veteran 
contended that the September 1991 VA examinations had been 
inadequate because the examiners had asked inappropriate 
questions and had not properly reviewed his service records, 
service medical records or claims folder.  The veteran also 
contended that, as a consequence of these inadequate 
examinations, the VA erred in denying his claim of service 
connection for a left knee disability in October 1991.

In December 1998, the veteran also submitted duplicate copies 
of his service medical records.

Analysis:  The RO decision of October 1991 became final when 
the veteran failed to perfect his appeal from this decision 
by the submission of a substantive appeal.  Accordingly, the 
claim underlying a final RO decision "will not thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title."  38 U.S.C.A. 
§ 7105.  There are two exceptions to the rule prohibiting 
reopening or allowing claims that have been finally decided 
in an RO decision:  (1) where clear and unmistakable error 
(CUE) is found in a decision pursuant to 38 C.F.R. § 
3.105(a), and where new and material evidence is presented 
pursuant to 38 U.S.C.A. § 5108.

The RO held that new and material evidence had been submitted 
in connection with the veteran's April 2997 claim and granted 
service connection for the veteran's left knee disability 
effective April 29, 1997, the date that his application to 
reopen the claim for such was received.

Initially, the Board observes that 38 C.F.R. § 3.155 is not 
for application in this case.  Specifically, there is no 
evidence of any prior communication or action from the 
veteran, his representative, a Member of Congress or some 
other person acting as his friend, which shows an intent to 
file a claim of service connection for a left knee disability 
between the time that his claim was previously denied in 
October 1991 and when his application to reopen the claim was 
received on April 29, 1997.  Consequently, an earlier 
effective date for the grant of service connection for the 
veteran's left knee disability is not warranted under the 
provisions of 38 C.F.R. § 3.155.

The Board also finds that an earlier effective date for the 
grant of service connection cannot be established under 
38 C.F.R. § 3.157, which provides that the date of a VA 
hospitalization or examination may be accepted as an 
"informal claim."  This regulation only applies to 
disabilities for which service connection has already been 
established.  Additionally, there is no indication in the 
record that the veteran sought treatment for his left knee 
disorder at any VA medical facility prior to April 29, 1997.

Accordingly, the Board concludes that the effective date for 
the grant of service connection for the veteran's left knee 
disability is April 29, 1997, the date that his application 
to reopen the claim was received.

The Board is aware of the veteran's belief that the effective 
date for the grant of service connection for his left knee 
disability should be 1991, the date that his original claim 
for such was received.  The Board is also aware that he 
believes that the September 1991 VA examinations were 
inadequate and that, as a result, the VA erred in its denial 
of his claim of service connection for a left knee disability 
in October 1991.  To assert a valid claim of clear and 
unmistakable error, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  In this case, the veteran has merely 
asserted that the September 1991 VA examinations were 
inadequate and that the RO's October 1991 rating decision was 
erroneous.  

To the extent that the appellant raises a CUE claim as to the 
October 1991 RO decision denying service connection, the 
appellant has not averred such a claim with the specificity 
required by Fugo ("to reasonably raise CUE there must be some 
specificity as to what the alleged error is").  The appellant 
claims that the CUE in the 1991 RO decision was based on 
incorrect medical information.  The Court of Appeals for 
Veterans Claims (Court) has noted that "error . . . made by a 
doctor . . . [is] not administrative error during the 
adjudication process which would require the prior decision 
to be reversed or amended."  Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992).  Therefore, upon consideration of the 
appellant's contentions and a review of the record on appeal, 
the Board holds that the appellant has not specifically 
alleged error in the 1991 RO decision so as to sufficiently 
state a claim of CUE.

The Board has also considered the provisions of 38 C.F.R. § 
3.102.  However, the law regarding effective dates is clear, 
and the Board is bound by this law.  See 38 U.S.C.A. 
§ 7104(c).  Thus, there is no basis to assign an earlier 
effective date in this case, and the doctrine of reasonable 
doubt is not applicable.


ORDER

An effective date earlier than April 29, 1997, for the award 
of service connection for a left knee disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

